Citation Nr: 1708548	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-06 828	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for mitral valve prolapse (also claimed as heart problems).

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

D. Cherry, Counsel 

INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on appeal from January and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Board remanded the issues to schedule the Veteran for a videoconference hearing before a Veterans Law Judge.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from November 1967 to June 1969.

2.  On March 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
S. HENEKS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


